Citation Nr: 0619231	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits, to include service connection for cause of death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1975.  The veteran died in August 2002.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in October 2002 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Atlanta, Georgia.  The appellant testified before 
the undersigned Judge in June 2005.  The Board requested a 
VHA medical opinion in October 2005.  The opinion is now part 
of the claims file, including a statement from the appellant 
indicating that she desired to proceed with the appeal and 
not have the new medical evidence initially considered by the 
RO.  A such, the claim is ready for adjudication.

The Board notes that the appellant filed a claim for accrued 
benefits, which was denied in a RO determination dated March 
18, 2004.  Appellant appeared to file a notice of 
disagreement dated March 24, 2005.  This matter is referred 
to the RO for further development. 


FINDINGS OF FACT

1.  The veteran died in August 2002; his death certificate 
lists the immediate cause of death as cardiopulmonary arrest 
due to end stage cirrhosis of the liver and end stage chronic 
obstructive pulmonary disorder (COPD).

2.  At the time of his death, the veteran was service-
connected at 50 percent for post-traumatic stress disorder 
(PTSD) and 10 percent for chronic low back strain with 
fracture of coccyx.  

3.  The medical evidence showed that the veteran's abuse of 
alcohol caused his end stage cirrhosis of the liver. 

4.  The medical evidence shows that the veteran's alcohol 
abuse was causally related to his service-connected PTSD. 

5.  The medical evidence shows a relationship between the 
contributing cause of the veteran's death and his service-
connected PTSD.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did cause 
or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West Supp. 2005).  Given the favorable outcome 
set forth below, no conceivable prejudice to the appellant 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the appellant will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.

II. Service Connection Cause of Death

The issue on appeal is entitlement to service connection for 
the cause of death.  The surviving spouse of a veteran who 
had a service-connected disability that was the principal or 
contributory cause of his death, which occurred after 
December 31, 1956, may be eligible for VA death benefits.  
See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must establish that the service-connected 
disability was either the principal or a contributory cause 
of death.  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310 (West Supp. 2005); 38 C.F.R. § 3.312 
(2005).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2005).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran died in August 2002.  At the time of his death, 
the veteran was service-connected for PTSD, 50 percent 
disabling, and chronic low back strain with fracture of the 
coccyx, 10 percent disabling.  The certificate of death lists 
the immediate cause of death as cardiopulmonary arrest with 
underlying causes of end stage cirrhosis of the liver and end 
stage COPD.

The appellant asserted in her personal hearing that the 
veteran's alcohol dependency  caused or contributed to his 
death and that the veteran's alcohol dependency was due to 
his service-connected PTSD.  The Board finds that appellant's 
assertions are supported by the medical evidence.

Initially, the Board notes that there is persuasive medical 
evidence demonstrating that the veteran had a long history of 
alcohol abuse.  History of ethanolism is noted in an August 
1971 service medical record, following a combat tour in 
Vietnam.  An extensive history of alcohol dependence is also 
recorded in post-service medical records from the early 1980s 
until the time of his death, including hospitalization 
reports, VA examination reports, and outpatient clinical 
records.

The medical evidence also shows a relationship between the 
veteran's alcohol abuse and cirrhosis of the liver, the 
underlying cause of the veteran's death.  A diagnosis of 
cirrhosis/alcohol abuse was made in a VA hospitalization 
summary report dated in March 1992.  In a September 1999 VA 
hospitalization summary report, the veteran was diagnosed as 
having cirrhosis, secondary to alcohol.  

The medical evidence demonstrates a long history of alcohol 
dependence that eventually caused his cirrhosis of the liver.  
If the evidence shows that alcohol dependence was due to his 
service-connected PTSD, then the underlying cause of his 
death, cirrhosis of the liver, was due to a service-connected 
disability.  Without a competent medical opinion addressing 
this issue, the Board sought a medical specialist's opinion.

In a November 2005 medical specialist's opinion statement, 
Dr. M. opined that the veteran's alcohol addiction/dependence 
was indeed causally related to his PTSD.  Dr. M. noted that 
the claims file did not show any alcohol abuse prior to 
service.  The first evidence of alcohol abuse was in service 
and after his term in Vietnam was concluded.  Of particular 
importance to Dr. M. was the May 1982 VA examination report 
findings, which indicated that the veteran complained of 
having problems with drinking ever since he left Vietnam.  
The veteran stated in the May 1982 report that he did not 
know why he drank, that it helped him sleep, made him forget, 
and kept his mind off what happened to him in Vietnam.  With 
no history of alcohol dependence prior to service and only 
references to the beginning of his problem with alcohol 
linked to Vietnam, the examiner opined that it was very 
likely that the veteran's alcohol addiction/dependence was 
causally related to his PTSD.  

The Board finds the November 2005 medical opinion to be 
competent medical evidence as it was based upon a review of 
the veteran's claims file, supported by the record and the 
physician explained the medical basis for the rationale.  
Additionally, it is important to note that the RO originally 
granted service-connected for PTSD in a June 1982 rating 
decision based upon the findings from the same VA examination 
report dated in May 1982.  The May 1982 VA examination report 
found that the veteran appeared to have a problem with 
depression, alcohol dependency, and some morbid preoccupation 
with Vietnam experiences since his military service.  The 
Board notes that throughout the veteran's medical history 
since 1982, his PTSD and alcohol dependence has been noted 
together for treatment related purposes.   

Here, the preponderance of the evidence supports the 
appellant's claim that the veteran's alcohol dependence was 
caused by his service-connected PTSD.  For the appellant to 
be successful in her claim, the appellant needs to show that 
it is at least as likely as not that his PTSD ultimately 
contributed substantially or materially to his cirrhosis of 
the liver, which contributed to his death.  38 U.S.C.A. § 
5107 (West Supp. 2005).  Here, this standard is met.

Under careful consideration of the facts in this case, the 
Board finds that the benefit of the doubt is resolved in 
favor of the appellant.  The medical evidence shows that the 
veteran's cirrhosis of the liver contributed to his 
cardiopulmonary arrest.  The medical evidence demonstrates 
that the veteran acquired cirrhosis by alcohol abuse. The 
medical evidence further demonstrates that the veteran's 
alcohol abuse was related to his service-connected PTSD.  The 
medical evidence therefore establishes a relationship between 
the cause of the veteran's death and his service-connected 
PTSD.  See Masors, supra; Wilson, supra; Gilbert, supra; See 
also 38 C.F.R. § 3.312(c)(3) (2005).  Accordingly, service 
connection for cause of death is warranted. 

Any claim for dependence and indemnity compensation (DIC) 
benefits in lieu of service connection for cause of the 
veteran's death is rendered moot by this decision.  







ORDER

Entitlement to service connection for cause of death is 
warranted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


